DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The amendment filed 1/7/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in the drawings filed 1/7/22, applicant illustrates a transparent material on which the alphanumeric data is projected. There is no support for the particular shape of the translucent material (i.e., curvilinear) in the disclosure as originally filed.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: health and wellness factor as recited in claim 1 was not found. 

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
In claim 8, it is not clear if “alphanumeric data from the at least one property of urine” is a part of the “alphanumeric user health and wellness data derived from the at least one health and wellness factor” set forth in claim 1, or is some additional set of alphanumeric data. For examination purposes, it will be assumed that the data of claim 8 forms a part of the data of claim 1, however clarification by amendment is required.
In claim 11, it is not clear if “alphanumeric data from the at least one property of feces” is a part of the “alphanumeric user health and wellness data derived from the at least one health and wellness factor” set forth in claim 1, or is some additional set of alphanumeric data. For examination purposes, it will be assumed that the data of claim 11 forms a part of the data of claim 1, however clarification by amendment is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 17 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 17 - 19, applicant recites “the at least one image.”  Claim 1, on which each of these claims depend, recites the projector is adapted to “display images or data” and therefore does not provide antecedent basis for “the at least one image.”   It will be assumed that claims 17 - 19 are intended to properly depend from claim 16 which sets forth that “the images or data comprises at least one image.”  Clarification by amendment is required. 
Claim Rejections - 35 USC § 103
Claims 1, 5 - 8, 15 - 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Staton et al. (US 2018/0163388 hereinafter Staton). 
Regarding claim 1, Staton discloses a smart toilet (620) comprising: a bowl (602) for receiving excreta; at least one health and wellness sensor (526) detecting at least one health and wellness factor for a user (para. [0108], [0111]); a projector in the toilet (524)(fig. 11) adapted to display images or data (para. [0107]) onto the bowl, material (630) onto which the projector projects the images or data; wherein the projector displays user health and wellness data derived from the at least one health and wellness factor (para. [0110], [0112]).
Staton does not explicitly provide that the user health and wellness data is displayed alphanumerically by the projector. However, Staton does show that it is common to use alphanumerics to communicate test results to a user (see fig. 7) or other information (see figs. 1, 9, 11),  and thus it would be obvious to one having ordinary skill in the art to configured to projector to display the health and wellness data alphanumerically for the purpose of clearly communicating to a user. 
Staton does not  provide that the material on which the projector displays images or data is translucent. However, it is obvious to the ordinary artisan to choose an appropriate material composition and color so that the device can display the content appropriately while still appearing cohesive with the rest of the toilet. It is noted that applicant does not state that the use of translucent material solves any stated problem or has any particular purpose, and further it appears that the projection screen of Staton would function equally well with any kind material. Therefore, it would have been obvious to modify Staton in the manner specified by claim 1, since the modification is a mere aesthetic design consideration. It has been held that a change in aesthetic or ornamental design will generally not support patentability. MPEP 2144.04(I). 
Regarding claims 5 -7, Staton as modified shows all of the instant invention as discussed above, and further provides that the at least one health and wellness sensor detects at least one property of urine, such as temperature (para. [0010]) or color (para. [0111]), and further provides that the at least one health and wellness sensor comprises at least one of CCD sensors, CMOS sensors, cameras (para. [0113]), and thermometers (para. [0110]).
Regarding claim 8, Staton as modified shows all of the instant invention as discussed above, and further provides that it is known to display alphanumeric data derived from the at least property of urine (see para. [0112], fig. 7, discussion of claim 1 above).
Regarding claim 15, Staton as modified shows all of the instant invention as discussed above, and further provides that the displayed alphanumeric data is a user’s identity (fig. 9)(para. [0118]).
Regarding claim 16, Staton as modified shows that the images or data comprise at least one image (531). 
 Regarding claim 17, Staton as modified shows that the at least one image comprises an image for a child in potty training. Note that the bullseye illustrated in figs. 9 and 11 can be used by a child for potty training purposes. 
Regarding claims 18 and 19, Staton as modified also shows that the at least one image changes or moves (para. [0118]). 
Regarding claim 21, Staton as modified shows all of the instant invention as discussed above, and further provides that the projector is behind the bowl (fig. 11, note that the projector is located more rearward than the urine receiving portion of the bowl and is thus considered to be behind it). 
Regarding claim 22, Staton as modified shows all of the instant invention as discussed above, and further shows that the projector (524) is inside of the bowl (fig. 11, note that the projector is located within the  lateral and longitudinal peripheries of the bowl and is therefore considered to be inside of it). 
Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Staton, as applied to claim 1, in view of Hall et al. (US 2016/0000378 hereinafter Hall).
Regarding claims 13 - 14, Staton as modified shows all of the instant invention as discussed above, and further provides that the projector displays health and wellness information about the user (see fig. 7, para. [0110], [0112]) but does not show that the projector displays health and wellness trends for the user based on current and historical data. Attention is turned to Hall which teaches a similar analytical toilet (1) having a variety of sensors and analytical tools (para. [0045]) which gather health and wellness data of a user.  Hall further provides that the health and wellness data is collected longitudinally so as to establish trends based on current and historical data (claim 1)(para. [0072], [0096]) and the results sent to a display device (10)(fig. 2).  It would have been obvious to have the toilet of Stanton as modified to gather and display historical and current test results/data/properties obtained from sensors in order to allow a user to quickly see health trends. 
As to the limitation of claim 14 that the trends be color coded, the Examiner takes Official Notice that it is old and well known to use color coding to distinguish test results and it is obvious to provide them so that a user can quickly ascertain positive or negative progression. This is further evidenced by Clements (US 9,756,297) which teaches that it is known to color code results to enhance user understanding (col. 9, ln. 44-46)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stanton, as applied to claim 1, in view of Tan et al. (US 2019/0369085 hereinafter Tan). 
Regarding claim 20, Stanton as modified shows all of the instant invention as discussed above, but does not show that the projector displays information about the status of the toilet.  Attention is turned to Tan which teaches that it is known to provide a smart toilet (1) with a display (62) which communicates/displays the status of the toilet (para. [0054]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have configured the projector to display information about the status of the toilet so that the user can be made aware of any issues with the toilet. 
Claims 1, 5-8, 15 - 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Staton in view of  Kimura et al. (JP 2018125689, relying upon US 2019/0392739 as an English language equivalent, hereinafter Kimura).
Regarding claim 1, Staton discloses a smart urinal (620) comprising: a trough (602) for receiving excreta; at least one health and wellness sensor (526) detecting at least one health and wellness factor for a user (para. [0108], [0111]); a projector in the toilet (524)(fig. 11) adapted to display images or data (para. [0107]) onto the trough, material (630) onto which the projector projects the images or data; wherein the projector displays user health and wellness data derived from the at least one health and wellness factor (para. [0110], [0112]).
Staton does not explicitly provide that the user health and wellness data is displayed alphanumerically by the projector. However, Staton does show that it is common to use alphanumerics to communicate test results to a user (see fig. 7) or other information (see figs. 1, 9, 11),  and thus it would be obvious to one having ordinary skill in the art to configured to projector to display the health and wellness data alphanumerically for the purpose of clearly communicating to a user. 
Staton does not  provide that the material on which the projector displays images or data is translucent. However, it is obvious to the ordinary artisan to choose an appropriate material composition and color so that the device can display the content appropriately while still appearing cohesive with the rest of the toilet. It is noted that applicant does not state that the use of translucent material solves any stated problem or has any particular purpose, and further it appears that the projection screen of Staton would function equally well with any kind material. Therefore, it would have been obvious to modify Staton in the manner specified by claim 1, since the modification is a mere aesthetic design consideration. It has been held that a change in aesthetic or ornamental design will generally not support patentability. MPEP 2144.04(I). 
Staton does not show that the smart urinal is a toilet having a bowl to which the images or data are projected on. Attention  is turned to Kimura which teaches a similar smart toilet (41) comprising: a bowl for receiving excreta (not labeled, but apparent in fig. 17); and a projector (1) adapted to display images or data onto the bowl (see goldfish, fig. 17) for the purpose of entertaining, relaxing, or advertising to a user (para. [0127]) . It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the projector and sensing arrangement of Staton in a toilet bowl, instead of a urinal, so that the advertising, entertainment, and detection system can be used for both male and female users.
Regarding claims 5 -7, Staton as modified shows all of the instant invention as discussed above, and further provides that the at least one health and wellness sensor detects at least one property of urine, such as temperature (para. [0010]) or color (para. [0111]), and further provides that the at least one health and wellness sensor comprises at least one of CCD sensors, CMOS sensors, cameras (para. [0113]), and thermometers (para. [0110]).
Regarding claim 8, Staton as modified shows all of the instant invention as discussed above, and further provides that it is known to display alphanumeric data derived from the at least property of urine (see para. [0112], fig. 7, discussion of claim 1 above).
Regarding claim 15, Staton as modified shows all of the instant invention as discussed above, and further provides that the displayed alphanumeric data is a user’s identity (fig. 9)(para. [0118]).
Regarding claim 16, Staton as modified shows that the images or data comprise at least one image (531). 
 Regarding claim 17, Staton as modified shows that the at least one image comprises an image for a child in potty training. Note that the bullseye illustrated in figs. 9 and 11 can be used by a child for potty training purposes. 
Regarding claims 18 and 19, Staton as modified also shows that the at least one image changes or moves (para. [0118]). 
Regarding claim 21, Staton as modified shows all of the instant invention as discussed above, and further provides that the projector is behind the bowl (fig. 11, note that the projector is located more rearward than the urine receiving portion of the bowl and is thus considered to be behind it). 
Regarding claim 22, Staton as modified shows all of the instant invention as discussed above, and further shows that the projector (524) is inside of the bowl (fig. 11, note that the projector is located within the  lateral and longitudinal peripheries of the bowl and is therefore considered to be inside of it). 
Claims 9 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Staton and Kimura, as applied to claim 1, in view of Hall et al. (US 2016/0000378 hereinafter Hall).
Regarding claim 9, Staton as modified by Kimura shows all of the instant invention as discussed above, but does not show that the health and wellness sensor detects at least one property of feces.  Attention is turned to Hall, which teaches that it is known to provide a toilet (1) with health and wellness sensors which detect at least one health and wellness factor for a user which is at least one property of urine and feces ([0084]) and send the results to a device for display (10)(fig. 2). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the sensor in the device of Staton as modified with the ability to also detect properties of feces so that a user or healthcare provider can obtain health and wellness information derived from feces regularly and less invasively (Hall, para. [0002]).
Regarding claim 10, Staton as modified shows all of the instant invention as discussed above, and further shows that the sensor is one of: a thermometer, pH gauge, and electrodes (para. [0084]); or CCDs (para. [0082]); or chromatographs, mass spectrometer (para. [0081]).
Regarding claims 11, Staton as modified by Kimura and Hall show all of the instant invention as discussed above. Under the proposed modification, the projector will display alphanumeric data derived from the at least one property of feces. 
Regarding claims 13 - 14, Staton as modified shows all of the instant invention as discussed above, and further provides that the projector displays health and wellness information about the user (see fig. 7, para. [0110], [0112]) but does not show that the projector displays health and wellness trends for the user based on current and historical data. Attention is again turned to Hall which teaches a similar analytical toilet (1) having a variety of sensors and analytical tools (para. [0045]) which gather health and wellness data of a user.  Hall further provides that the health and wellness data is collected longitudinally so as to establish trends based on current and historical data (claim 1)(para. [0072], [0096]) and the results sent to a display device (10)(fig. 2).  It would have been obvious to have the toilet of Stanton as modified to gather and display historical and current test results/data/properties obtained from sensors in order to allow a user to quickly see health trends. 
As to the limitation of claim 14 that the trends be color coded, the Examiner takes Official Notice that it is old and well known to use color coding to distinguish test results and it is obvious to provide them so that a user can quickly ascertain positive or negative progression. This is further evidenced by Clements (US 9,756,297) which teaches that it is known to color code results to enhance user understanding (col. 9, ln. 44-46)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stanton and Kimura as applied to claim 1, in view of Tan et al. (US 2019/0369085 hereinafter Tan). 
Regarding claim 20, Stanton as modified shows all of the instant invention as discussed above, but does not show that the projector displays information about the status of the toilet.  Attention is turned to Tan which teaches that it is known to provide a smart toilet (1) with a display (62) which communicates/displays the status of the toilet (para. [0054]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have configured the projector to display information about the status of the toilet so that the user can be made aware of any issues with the toilet. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
Applicant argues that Kimura does not teach a projector in the toilet.  The Examiner notes that Kimura is only used to teach that it is known to include a projector in combination with a toilet. Staton is used to teach that it is known to include a projector in a sanitary fixture. 
Applicant argues that Staton does not include at least one health and wellness sensor. The Examiner respectfully disagrees and refers applicant to the above rejection of claim 1. 
Applicant argues that Staton does not teach a translucent material onto which the projector projects images or data. However, as applicant has not demonstrated that “translucent” has any criticality, the examiner maintains that the choice of translucent material for the projection screen is a design choice within the purview of the ordinary artisan.  See the rejection of claim 1. 
Applicant does not substantively argue the remaining claims apart from noting their dependency on claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koo (US 2013/0016197) shows a urinal with a projector (60) that is located behind the bowl (fig. 6) and within the bowl (fig. 7), generally representative of the state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754